Citation Nr: 0620486	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04- 40 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of chronic right heel pain, status post 
osteotomy for Haglund's deformity, currently rated as 10 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent, for chronic adjustment disorder with depressed mood 
and anxiety, secondary to the service-connected disability of 
chronic left elbow pain with cubital tunnel syndrome, status 
post ulnar nerve transposition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A transcript of a hearing held in October 2005, before the 
undersigned Veterans' Law Judge, is of record.


FINDINGS OF FACT

1.  The evidence does not show that the veteran's chronic 
right heel pain is moderately severe.

2.  Adjustment disorder with depressed mood and anxiety as 
secondary to the service-connected disability of chronic left 
elbow pain with cubital tunnel syndrome, status post ulnar 
nerve transposition is currently manifested as mild degree of 
impairment in adaptation, interaction and social functioning.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic right heel pain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for adjustment disorder with mixed anxiety and 
depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9440 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in July 
2003.  In correspondence dated in July 2003 and September 
2003, he was notified of the provisions of the VCAA as they 
pertain to the issues of service connection and increased 
ratings.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claims.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claims in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of these claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
these claims are being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with these claims would not cause any prejudice 
to the veteran.  

Chronic Right Heel Pain

The veteran contends he is entitled to an increased 
evaluation for chronic right heel pain, status post osteotomy 
for Haglund's deformity due to an increased in severity.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

528
4
Foot injuries, other:

Severe
30

Moderately 
severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71, Diagnostic Code 5284 (2005).

Upon a review of the available medical evidence, the Board 
finds that the veteran's right heel disability does not 
warrant a disability evaluation in excess of 10 percent.  
There is no evidence showing the veteran's chronic right heel 
pain, status post osteotomy for Haglund's deformity- has 
worsened to a moderately severe degree.

The veteran underwent a VA podiatry examination in September 
2003.  He reported bilateral heel pain, right greater than 
the left.  He stated that most of the pain was at the 
insertion of his Achilles tendons bilaterally.  He further 
reported difficulty with push-off and an inability to run or 
do strenuous type activities.  The examiner noted a prominent 
Haglund's deformity with tenderness to palpation over it as 
well as over the insertion of the Achilles tendon.  The foot 
was otherwise normal in alignment.  The veteran demonstrated 
5/5 strength in ankle dorsiflexion and plantar flexion.  
Plantar flexion was noted to produce some discomfort though.  
There was full range of motion of the ankle with 20 degrees 
dorsiflexion and 50 degrees of plantar flexion.  

VA treatment records indicate that the veteran underwent the 
following surgical procedures on his right foot in October 
2003: retrocalcaneal exostectomy, silver bunionectomy, wart 
excisions, and partial matrixsectomies hallux.  Following 
these procedures, the veteran was given a CAM walker and a 
cane to assist with mobility post-surgery.  VA outpatient 
treatment records from February and March 2004 show that the 
veteran ambulated with a cane, a slight antalgic gait with 
minimal push-off on the right foot; however he had good 
balance.  

Despite the veteran's October 2005 testimony that it is 
painful to walk, and that he has lost motion in his right 
foot; there is no objective clinical evidence indicating that 
the veteran's right heel pain, status post osteotomy for 
Haglund's deformity is now moderately severe.  The veteran 
testified that he received no special treatment for his right 
heel.  He wears special shoes that are for his diabetic 
condition.  

Moreover, the Board observes that the veterans chronic right 
heel disability does not result in degenerative arthritis of 
two or more major joints, or joint groups, and does not 
result in malunion of or nonunion of the  tarsal or 
metatarsal bones.  Consequently, the veteran is not entitled 
to a higher rating for his chronic right heel disability 
under the criteria for degenerative arthritis or under the 
criteria for malunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5283 (2005).  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased rating for his chronic right 
foot disability.  38 U.S.C.A.  § 5107(b).  

Chronic Adjustment Disorder with Depressed Mood and Anxiety

The veteran contends he is entitled to an initial disability 
evaluation in excess of 10 percent for his chronic adjustment 
disorder secondary to the service-connected disability of 
chronic left elbow pain with cubital tunnel syndrome, status 
post ulnar nerve transposition.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 
(1993).  


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 





100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships









70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships







50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Where an adjustment disorder causes occupational and 
social impairment due to mild or transient symptoms 
decreases work efficiency and an ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled  by continuous 
medication, a 10 percent evaluation is  assigned.  




10
38 C.F.R. § 4.130, Diagnostic Code 9440 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

A score of 71-80 is indicated where there are, "No more than 
slight impairment in social, occupational, or school 
functioning."  Id.

After a review of the cumulative evidence of record, the 
Board concludes that the current assignment of 10 percent is 
appropriate.  The Board observes that a 10 percent evaluation 
is assigned where the cumulative evidence indicates that only 
a transient or mild degree of social or occupational 
impairment is present.  The evaluation is based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  

VA outpatient treatment records dated in early January 2004 
show the veteran reported being depressed about the state of 
his marriage, attending vocational rehabilitation school, 
financial problems, his physical condition and his inability 
to work.  A GAF score of 50, indicating some serious 
symptoms, was reported.  Additional treatment records from 
February 2004 show the veteran was diagnosed with chronic 
adjustment disorder with depressed mood secondary to his 
inability to secure employment following his injury and to 
tolerate his level of discomfort from his neck, back and knee 
pain.  These treatment records show that his level of 
functioning was decreased secondary to these stressors.  He 
had no suicidal or homicidal ideations.  His GAF score was 
45.

The veteran underwent a VA psychiatric evaluation in March 
2004.  During the examination, the veteran reported feeling 
guilty about not serving in Iraq and his inability to 
contribute to his family's household expenses.  The examiner 
noted that the veteran had not worked since 2000, secondary 
to the constant pain and effects of medications, related to 
the left elbow pain with cubital tunnel syndrome, status post 
ulnar nerve transposition.  The examination revealed the 
veteran to be alert and oriented times three.  He was able to 
provide an accurate history; and insight, attention, and fund 
of information were all found to be adequate.  The examiner 
also reported the veteran was goal-directed and logical.  His 
memory was intact.  

There was no evidence of disorder in the veteran's thought 
processes or content.  He denied auditory and visual 
hallucinations.  He also denied anhedonia, hopelessness, 
helplessness, decreased self-esteem or suicidal intuition or 
plan.  He reported autonomic and cognitive behavioral 
symptoms of anxiety; however denied symptoms of panic 
disorder of obsessive compulsive disorder.  His overall level 
of disability was noted to be mild.  GAF score was assessed 
at 60.

Based upon a cumulative review of the veteran's history as 
contained in the claims file, the examiner concluded that the 
veteran's depressed mood and anxiety disorder appeared to be 
related to both his peripheral nerve disorders and his 
orthopedic disabilities, due to the physical and functional 
limitations they created for the veteran.  It was noted that 
he was experiencing emotional responses to these changes.  
However, the examiner determined that the psychiatric 
presentation manifested in a mild degree of impairment in 
adaptation, interaction and social functioning.  There did 
not seem to be any significant impairment from his 
psychiatric functioning in terms of flexibility and 
efficiency in the occupational setting.  

VA outpatient records dated in June 2005 also show that the 
veteran reported feeling anxious.  The notes indicate he was 
demonstrably upset about his wife leaving.  He achieved a GAF 
score of 45 upon testing.  He denied any homicidal or 
suicidal ideations.  However, the Board notes that these 
records indicate that the veteran was not on his medication 
at that time and reported that he only took his medications 
on a "so -so" basis.  

The objective findings on the VA psychiatric examination are 
consistent with the assignment of a 10 percent evaluation 
under the rating criteria discussed above.  Furthermore, the 
record shows no objective clinical evidence of any of the 
criteria required for a 30 percent evaluation or higher.  
While the veteran has periods of depression and anxiety, 
there was no evidence that the veteran's chronic adjustment 
disorder with depressed mood has manifested with memory loss, 
feelings of suspiciousness, chronic sleep impairment, or 
panic attacks- diagnosed as being secondary to his chronic 
left elbow pain with cubital tunnel syndrome, status post 
ulnar nerve transposition.  

Moreover, the veteran's depression from his chronic pain and 
inability to work is affected by other factors, which do not 
directly result from his chronic left elbow pain service-
connected disabilities, such as knee pain, back pain, and his 
orthopedic disabilities.  At his October 2005 hearing, the 
veteran testified that his depression had increased and was 
due to his wife leaving him and his feelings of guilt of not 
being able to serve in Iraq.  He testified that he was able 
to grocery shop for himself, collect his own mail, and cook 
for himself.  He stated that the depression medications made 
him lethargic; however testified that there had been no 
increase or adjustment to his medications; which would 
suggest to the Board that a clinical observation of marked 
progression of depressive symptoms was not observed.  
Accordingly, the Board concludes that the veteran's chronic 
adjustment disorder with depressed mood does not meet nor 
nearly approximate the level of disability required for a 
rating in excess of 10 percent.   


ORDER

An increased disability evaluation for chronic right heel 
pain, status post osteotomy for Haglund's deformity is 
denied.

An initial disability evaluation in excess of 10 percent for 
chronic adjustment disorder with depressed mood and anxiety 
as secondary to the service-connected disability of chronic 
left elbow pain with cubital tunnel syndrome, status post 
ulnar nerve transposition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


